DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 9, 2022 has been entered. Claims 1-17 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 10, 2022.
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the rationale supporting the rejection of claim 1 is insufficient to establish a rejection under 35 USC 103 because the bearings taught by Kusase and the fact the stators are fixed to a housing provide rotatable support and prevent contact between the rotor and stator even without the suggested modification by Platon. 
The applicant is correct in that bearings provide rotatable support and securing the rotors and stator to a housing prevents contact between the stator and rotor, but including the lubricant of Platon in the airgaps of Kusase along with the bearings would further enhance this effect significantly beyond what this structure alone would accomplish. 
In particular, the bearings of Kusases are located on the shaft 3, not between the stator 7 and rotor 6, therefore these bearings would not at all help prevent contact between the stator and rotor and provide only rotatable support to the rotor. While fixing the stators to the housing 2 does help prevent contact between the rotor and stator, a lubricant located between the rotor and stator would be a significant improvement on this contact prevention mechanism and this effect is explicitly taught by Platon (“The fluid lubricant 140 is used to slidably couple the rotor segment 10 and the pair of stator segments 14 such that the rotor segment 10 is operable to move relative to the pair of stator segments 14 without contacting either stator segment 14. The fluid lubricant 140 may be under pressure to prevent contact between the rotor segment 10 and either stator segment 14”, [0101]).

    PNG
    media_image1.png
    697
    644
    media_image1.png
    Greyscale

In conclusion, the applicant’s arguments are unconvincing and the rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase (US 20140028142 A1) in view of Platon et al. (US 20100007225 A1, hereinafter “Platon”).
Regarding claim 1, Kusase teaches an electric motor (Fig. 2, 1) comprising: 
an outer stator (Fig. 2, 7) and an inner stator (Fig. 2, 8) each extending around an axis (Fig. 2, imagine longitudinal line through unlabeled shaft by 3) in radially spaced relationship with one another; a rotor (Fig. 2, 6) rotatably disposed between said inner and outer stators to define an inner gap (Fig. 1, 14a) gap between extending radially between said rotor and said inner stator and an outer gap (Fig. 1, 13a) extending radially between said rotor and said outer stator.

    PNG
    media_image2.png
    538
    497
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    450
    580
    media_image3.png
    Greyscale

Kusase does not teach wherein the electric motor is lubricant supported has a lubricant disposed in both of said inner and outer gaps for supporting said rotor radially between said inner and outer stators.
Platon teaches an electric motor (Fig. 10, 12) that is lubricant supported (“A fluid, such as the fluid lubricant 140 shown in FIG. 10, fills the gap 142 between the rotor segment 10 and the pair 12 of stator segments 14”, [0101]) and places the supporting lubricant (Fig. 10, 140) in the gap between the rotor (Fig. 10, 10) and stator (Fig. 10, 38). 

    PNG
    media_image4.png
    504
    506
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric motor of Kusase by filling the gaps between the stators and rotor with a lubricant as taught by Platon.
	This would have the advantage of providing rotatable support to the rotor while still prevent contact between the stator and rotor which helps avoid motor damage (“The fluid lubricant 140 is used to slidably couple the rotor segment 10 and the pair of stator segments 14 such that the rotor segment 10 is operable to move relative to the pair of stator segments 14 without contacting either stator segment 14. The fluid lubricant 140 may be under pressure to prevent contact between the rotor segment 10 and either stator segment 14”, [0101]). 
Regarding claim 2, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 1. Kusase further teaches wherein said rotor (Fig. 1, 6) includes an inner rotor surface (Fig. 1, bottom edge of 6 by 14) disposed in adjacent and spaced relationship with said inner stator (Fig. 1, 8) and an outer rotor surface (Fig. 1, top edge of 6 by 13) disposed in adjacent and spaced relationship with said outer stator (Fig. 1, 7), and said rotor including a plurality of surface magnets (Fig. 1, 11 and 12) disposed adjacent both said inner (Fig. 1, magnets 12) and outer (Fig. 1, magnets 11) rotor surfaces.
Regarding claim 3, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 2. Kusase further teaches wherein said plurality of surface magnets (Fig. 1, 11 and 12) include a plurality of outer surface magnets (Fig. 1, 11) arranged adjacent said outer rotor surface in circumferentially spaced relationship to one another and a plurality of inner surface magnets (Fig. 1, 12) arranged adjacent said inner surface in circumferentially spaced relationship to one another.
Regarding claim 4, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 3. Kusase further teaches wherein each one of said plurality of outer surface magnets are disposed in diametrically opposed and radially aligned relationship with a respective one of said plurality of inner surface magnets (Fig. 6, magnets 11 are in diametrically opposed and radially aligned relationship with corresponding magnets 12). 

    PNG
    media_image5.png
    367
    459
    media_image5.png
    Greyscale

Regarding claim 10, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 1. Kusase further teaches comprising a rotor output shaft (Fig. 12, 4) operably interconnected to said rotor and extending along the axis for operably coupling the lubricant supported electric motor to a wheel of a vehicle (“In the third embodiment, the double-stator motor of the present invention is used, as an example, for an in-wheel motor 20 of an electric car. The in-wheel motor 20 is installed into a wheel of the electric car to directly drive an axle”, [0056]).

    PNG
    media_image6.png
    672
    357
    media_image6.png
    Greyscale

Regarding claim 13, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 1. Kusase further teaches wherein each of said rotor, said inner stator and said outer stator extend circumferentially around said axis (Fig. 12, 6-8 all go around axis longitudinally through 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase in view of Platon and Hong (CN 110212723 A).
Regarding claim 5, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 3. 
Kusase in view of Platon does not teach wherein each of the plurality of outer and inner surface magnets are circumferentially spaced from adjacent ones of said plurality of outer and inner surface magnets by approximately 90 degrees.
	Hong teaches an electric motor with magnets (Fig. 2, 200) spaced apart from each other by 90 degrees. 

    PNG
    media_image7.png
    537
    557
    media_image7.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Kusase in view of Platon to space the magnets by 90 degrees as taught by Hong. 
This would have the advantage of placing the magnets evenly around the circumference of the rotor so that the torque generated by the motor was evenly balanced. 
Claims 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase in view of Platon and Porcher et al. (WO 2019025349 A1, hereinafter “Porcher”).
Regarding claim 6, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 1. Kusase further teaches wherein said rotor (Fig. 1, 6) includes an inner rotor surface (Fig. 1, bottom edge of 6 by 14) disposed in adjacent and spaced relationship with said inner stator (Fig. 1, 8) and an outer rotor surface (Fig. 1, top edge of 6 by 13) disposed in adjacent and spaced relationship with said outer stator (Fig. 1, 7).
Kusase does not teach said rotor including a plurality of salient features comprised of non-magnetic material disposed adjacent both said inner and outer rotor surfaces.
	Porcher teaches a rotor that includes of salient features (Fig. 6, 4 and 40) comprised of non-magnetic material (4 and 40 are filled with copper conductors and then topped with aluminum which is non-magnetic) (“These openings 220 leave access to the notches 4 underlying the package 2, for the injection of the second material 20, namely aluminum in the example under consideration”, page 5, lines 16-18) (“Thanks to the secondary notches 40 of a larger passage section for the second conductive material, during the injection”, page 5, lines 16-17) disposed adjacent both said inner (Fig. 6, 40) and outer (Fig. 6, 4) rotor surfaces.

    PNG
    media_image8.png
    225
    409
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Kusase in view of Platon to include the nonmagnetic features of Porcher. 
	This would allow more design flexibility by placing conductors into the rotor to form a squirrel cage style rotor. 
	Regarding claim 7, Kusase in view of Platon and Porcher teaches the lubricant supported electric motor as set forth in Claim 6.
Kusase does not teach wherein said plurality of salient features include a plurality of outer salient features arranged adjacent said outer rotor surface in circumferentially spaced relationship to one another and a plurality of inner salient features arranged adjacent said inner surface in circumferentially spaced relationship to one another.
Porcher further teaches wherein said plurality of salient features include a plurality of outer salient features (Fig. 6, 4) arranged adjacent said outer rotor surface in circumferentially spaced relationship to one another and a plurality of inner salient features (Fig. 6, 40) arranged adjacent said inner surface in circumferentially spaced relationship to one another.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Kusase in view of Platon and Porcher to further include the nonmagnetic feature arrangement of Porcher.
This would allow the conductors to be arranged in a mechanically secure manner. 
	Regarding claim 8, Kusase in view of Platon and Porcher teaches the lubricant supported electric motor as set forth in Claim 7.
Kusase does not teach wherein said plurality of outer salient features are arranged in radially offset relationship relative to said plurality of inner salient features.
Porcher further teaches wherein said plurality of outer salient features are arranged in radially offset relationship relative to said plurality of inner salient features (Fig. 6, 4 is radially offset from 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Kusase in view of Platon and Porcher to offset the nonmagnetic features as taught by Porcher. 
This would allow the conductors to contact more radial areas of the rotor making for a more stable machine. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase in view of Platon and Ding (CN 109450138 A).
Regarding claim 9, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 1. 
Kusase does not teach wherein said rotor includes a plurality of buried magnets dispersed randomly throughout said rotor.
Ding does teach a rotor that includes a plurality of buried magnets dispersed randomly throughout said rotor (Fig. 4, 2 and 3) (notice that Fig. 5 of applicant’s invention displaying the “random” arrangement of magnets also has repeating rows of V-shaped magnets where the magnets of the inner row are further apart than the magnets of the outer row, because the ordinary meaning of random would preclude a pattern the meaning of “random” in a manner consistent with the specification is being interpreted to require a magnet pattern with two rows of V-shaped magnets where the magnets of the inner row are farther apart than those of the outer row).

    PNG
    media_image9.png
    175
    271
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Kusase in view of Platon by substituting the magnet arrangement of Kusase for the random magnet arrangement of Ding. 
This would have the advantage of improving the magnetic characteristics of the rotor (Deng, [abstract]). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase in view of Platon and Kiyokami et al. (US 20190081537 A1, hereinafter “Kiyokami”).
Regarding claim 11, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 10. 
Kuysase does not teach wherein said rotor output shaft is operably connected to a driveline assembly for establishing said operable connection to the wheel of the vehicle.
Kiyokami teaches an electric motor wherein a rotor output shaft is operably connected to a driveline assembly (“power transmission device”) for establishing said operable connection to the wheel of the vehicle (“There is proposed a cooling system for a hybrid vehicle that includes an engine, a rotary electric machine and a power transmission device configured to transmit a driving force of each of the engine and the rotary electric machine to drive wheels of the vehicle through an output portion of the power transmission device”, [0003]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Kusase in view of Platon to connect the output shaft to the vehicle with a driveline assembly as taught by Kiyokami. 
This would have the benefit of allowing for a more elaborate machine where the shaft is capable of driving additional features such as a pump (“The first pump P1 is mechanically driven to be rotated by, for example, the differential ring gear Gd of the differential device 32 that corresponds to the output portion of the power transmission device 12, while the second pump P2 is mechanically driven to be rotated by the engine 20”, [0044]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase in view of Platon and Jore et al. (US 20210351658 A1, hereinafter “Jore”). 
Regarding claim 12, Kusase in view of Platon teaches the lubricant supported electric motor as set forth in Claim 1.
Kusase does not teach wherein at least one said inner or outer stators defines a passageway disposed in fluid communication with said inner and outer gaps for introducing said lubricant.

    PNG
    media_image10.png
    512
    545
    media_image10.png
    Greyscale

Jore teaches an electric motor with two stators (Fig. 2, 30) and one rotor (Fig. 2, 20b) where both the stators define a passageway (Fig. 2, 41) (“Heat exchanger 41 is comprised of a thermally conductive metal such as aluminum and provides a pathway for a flowable coolant, such as a water/glycol solution, to remove heat from the stator 30”, [0042]) disposed in fluid communication with said inner and outer gaps (Fig. 31, see action arrows by 620 and 624) for introducing said lubricant (examiner notes that water is a lubricant). 


    PNG
    media_image11.png
    625
    537
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Kusase in view of Platon to include the fluid system taught by Jore. 
	This would have the advantage of dissipating heat built up from electric motor operation thereby prolonging the expected motor life. 
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matveev (WO 2013022351 A1) in view of Platon
Regarding claim 14, Matveev teaches an electric motor (Fig. 2, 11) comprising: 
an outer stator (Fig. 12a), and an inner stator (Fig. 2, 12b) each extending around an axis (axis formed by 14b) in radially spaced relationship with one another; 

    PNG
    media_image12.png
    374
    512
    media_image12.png
    Greyscale

a center stator (Fig. 2, 12c) disposed in radially spaced relationship between both of said inner and outer stators; 
a first rotor (Fig. 2, 14c) rotatably disposed between said inner and center stators to define a first inner gap (Fig. 2, gap between 14c and 12b) extending radially between said first rotor and said inner stator and a first outer gap (Fig. 2, gap between 14c and 12c) extending radially between said first rotor and said center stator; 
a second rotor (Fig. 2, 14a) rotatably disposed between said outer and center stators to define a second inner gap (Fig. 2, gap between 14a and 12c) extending radially between said second rotor and said center stator and a second outer gap (Fig. 2, gap between 14a and 12a) extending radially between said second rotor and said outer stator.
Matveev does not teach wherein the electric motor is lubricant supported of wherein a lubricant disposed in each of said first and second inner and outer gaps for supporting said first rotor radially between said inner and center stators and for supporting said second rotor radially between said center and outer stators.
Platon teaches an electric motor (Fig. 10, 12) that is lubricant supported (“A fluid, such as the fluid lubricant 140 shown in FIG. 10, fills the gap 142 between the rotor segment 10 and the pair 12 of stator segments 14”, [0101]) and places the supporting lubricant (Fig. 10, 140) in the gap between the rotor (Fig. 10, 10) and stator (Fig. 10, 38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric motor of Matveev by filling the gaps between the stator and rotor with a lubricant as taught by Platon.
	This would have the advantage of providing rotatable support to the rotor while still prevent contact between the stator and rotor which helps avoid motor damage (“The fluid lubricant 140 is used to slidably couple the rotor segment 10 and the pair of stator segments 14 such that the rotor segment 10 is operable to move relative to the pair of stator segments 14 without contacting either stator segment 14. The fluid lubricant 140 may be under pressure to prevent contact between the rotor segment 10 and either stator segment 14”, [0101]). 
Regarding claim 17, Matveev in view of Platon teaches the lubricant supported electric motor as set forth in Claim 14.
Matveev further teaches wherein each of said first rotor, said second rotor, said inner stator, said center stator and said outer stator extend circumferentially around said axis (“The active parts of the stator includes one long outer stator packet 12a, arranged at the periphery of the electrical machine 11, in radial direction, and four short inner stator packets 12b and 12c, arranged inside the long outer stator packet 12a, closer to the shaft 13, forming three concentric layers”, page 7, lines 1-4).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matveev in view of Platon and Kusase.
Regarding claim 15, Matveev in view of Platon teaches the lubricant supported electric motor as set forth in Claim 14. 
Matveev does not teach the electric motor comprising a rotor output shaft operably interconnected to said first and second rotors and extending along the axis for operably coupling the lubricant supported electric motor to a wheel of a vehicle.
Kusase teaches a rotor output shaft (Fig. 12, 4) operably interconnected to said rotor and extending along the axis for operably coupling the lubricant supported electric motor to a wheel of a vehicle (“In the third embodiment, the double-stator motor of the present invention is used, as an example, for an in-wheel motor 20 of an electric car. The in-wheel motor 20 is installed into a wheel of the electric car to directly drive an axle”, [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric motor of Matveev in view of Platon to drive the wheel of a vehicle as taught by Kusase.
This would have the advantage of making the invention more marketable by incorporating it into a practical application.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matveev in view of Platon and Jore.
Regarding claim 16, Matveev in view of Platon teaches the lubricant supported electric motor as set forth in Claim 14.
Matveev does not teach wherein at least one said inner or outer stators defines a passageway disposed in fluid communication with said first and second inner and outer gaps for introducing said lubricant.
Jore teaches an electric motor with two stators (Fig. 2, 30) and one rotor (Fig. 2, 20b) where both the stators define a passageway (Fig. 2, 41) (“Heat exchanger 41 is comprised of a thermally conductive metal such as aluminum and provides a pathway for a flowable coolant, such as a water/glycol solution, to remove heat from the stator 30”, [0042]) disposed in fluid communication with said inner and outer gaps (Fig. 31, see action arrows by 620 and 624) for introducing said lubricant (examiner notes that water is a lubricant).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric motor of Matveev in view of Platon to include the fluid system taught by Jore. 
	This would have the advantage of dissipating heat built up from electric motor operation thereby prolonging the expected motor life. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834